Title: General Orders, 9 June 1777
From: Washington, George
To: 



Head-Quarters, Middle-Brook, June 9th 1777.
Newcastle.Newark Newport.


The Commander in Chief is pleased to approve the following sentences of a General Court Martial, held the 6th Instant and orders them to be put in execution forthwith—The delinquents to be immediately taken out of the Guard-house, and punished at the brigade parades, to which they respectively belong.
William Nicholson, Abraham Hill, Thomas Banks & Anthony Payne—all of the 15th Virginia Regt charged with “Desertion”—Nicholson & Hill to receive 25 lashes each; Banks & Anthony 20 each.
John King of the 1st New-Jersey regt charged with “Desertion” to receive 50 lashes.
John Lowry of the 9th Virginia—charged with “damning the General and his orders”—to receive 39 lashes.
James Dougherty of the 3rd New-Jersey—charged with “Desertion”—to receive 100 lashes.
Daniel Hailey of the 3rd Virginia regt charged with “Deserting from his regiment and inlisting in the 10th Pennsylvania regiment”—to receive 25 lashes.
Samuel Mason of the 3rd Virginia regt charged with “Deserting from his regiment and inlisting in the 10th Pennsylvania regiment”—to receive 20 lashes.
John Bybecker of the German battalion, charged with “Desertion and inlisting into another regiment”—the sentence postponed for further evidence.
The duty of the Major General of the day, to begin at the mounting of the guard one day and to end at the same time the next.
The commanding officer of each corps to keep an ammunition account with their men, and make them pay, for all that is wantonly wasted.
Captains of companies to keep a list of their men’s cloaths, and have them critically examined every Saturday—A soldier shall not presume to sell any part of his cloaths on any pretence whatever.
The prisoners under sentence of death, to prepare for execution, to morrow at 12 o’clock—The whole Army, except General Lincoln’s division, to be assembled for this purpose, near the Artillery park—The criminals to be attended with such Chaplains, as they choose.

As there is a plenty of common and French sorrel; lamb’s quarters, and water cresses, growing about camp; and as these vegetables are very conducive to health, and tend to prevent the scurvy and all putrid disorders—The General recommends to the soldiers the constant use of them, as they make an agreeable sallad, and have the most salutary effect. The regimental officer of the day to send to gather them every morning, and have them distributed among the men.
